Chief Judge HEDRICK
dissenting.
In my opinion, the zoning ordinance in question is not unconstitutional. I do not believe the majority has addressed the principal issue raised on appeal as to whether the occupancy of the accessory building as a residence by the petitioner’s son is a violation of the ordinance. The facts found by the zoning board support the conclusion that the occupancy of the accessory building by the petitioner’s son is in violation of the ordinance. I vote to affirm the decision of the superior court.